DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2-5, 8, 10, 17, and 20 are objected to because of the following informalities:  
Claim 1, line 14 recites “the second operational state” which should read “a second operational state”
Claims 1, 2-5, 8, 10, 17, and 20 recite “the actuator” which should read “the electromagnetic actuator”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 lines 1-2 recites “wherein the diaphragm is fixed at its peripheral edge(s)”. It is not clear where the diaphragm is affixed to. Furthermore, the limitation ‘its’ renders the claim indefinite because the limitation “its” could refer the diaphragm or it could also refer a new and different element. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bharti et al (US 20150250931 A1, hereinafter ‘Bharti’) in view of Singh et al (US 20020098122 A1, hereinafter ‘Singh’)
Regarding Claim 1, Bharti discloses a pressure gradient wound therapy apparatus comprising a pump assembly (figure 15, micropump 320), the pump assembly comprising: 
a diaphragm (figure 15, diaphragm 128) comprising a magnetic material ([0205], portion of the diaphragm can function as an “internal actuator” and the internal actuator is a multilayer electroresponsive polymer membrane, and [0114] the electroresponsive element can be magnetorestrictive material).
an electromagnetic actuator ([0205] The diaphragm is induced by an actuator, “The actuator can be a solenoid, PZT, voice coil”).
a valve arrangement (figure 15, inlet valve 122, and an exit valve 124) including an inlet valve (figure 15, inlet valve 122) and an outlet valve (figure 15, exit valve 124) configured to allow for the 
	Bharti does not explicitly discloses the electromagnetic actuator switchable between two or more operational states, at least one of which comprises a state in which the actuator induces a magnetic field for moving the diaphragm; and
wherein the actuator is fixed in position within the apparatus and is spatially separated from the diaphragm; and the actuator is configured to move the diaphragm with respect to the actuator between a first position corresponding to a first operational state of the actuator and a second position corresponding to the second operational state of the actuator.
Singh teaches a pump (figure 3c-d, pump 320) relatively pertinent to problem posed by Applicant of providing reduced size of pump into a pumping system comprises a diaphragm (figure 3c, diaphragm 338) comprising a magnetic material (figure 3c, magnetic member 352), and an electromagnetic actuator (figure 3c, solenoid 356 comprising magnetic core 354) switchable between two or more operational states ([0098] the magnetic core end is switchable between positively charged state and negatively charged state by alternate current) at least one of which comprises a state in which the actuator induces a magnetic field for moving the diaphragm ([0097] the charged magnetic core either repel or attract magnetic member 352); and
wherein the actuator is fixed in position within the apparatus and is spatially separated from the diaphragm (referring figure 3c, the solenoid 356 is spatially separated from the diaphragm 338 and also the pump including solenoid is positioned within microfluidic system 104 as shown in figure 2); and the actuator is configured to move the diaphragm with respect to the actuator between a first position ([0098] repelling position of magnetic member 352 and diaphragm 338) corresponding to a first operational state of the actuator ([0098] when magnetic core 354 had magnetic member 352 have same charge, either positive or negative) and a second position ([0098] attracting position of magnetic 
Singh provides the pump comprising the solenoid comprising the magnetic core and the diaphragm comprising electromagnetic member that is magnetically actuated by the solenoid in order to reduce number of moving parts to simplify fabrication while providing pumping ([0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump of Bharti to incorporate the teachings of Singh and provides the electromagnetic actuator is configured to actuate the diaphragm in order to reduce the number of moving parts in the pump and simply the manufacture process while maintain the size of the pump relatively small.
Regarding Claim 2, Bharti, as modified by Singh, teaches the device according to Claim 1.
Bharti does not explicitly discloses the actuator is configured to move the diaphragm towards or away from the actuator when in the first or second operational state.
Singh teaches the electromagnetic actuator is configured to move the diaphragm towards or away from the actuator ([0098] attracting or repelling diaphragm upon polarity of the magnetic core is reversed) when in the first or second operational state ([0098] when magnetic core 354 had magnetic member 352 have same charge (repelling the diaphragm) or an opposite charge (attracting the diaphragm)).
Singh provides the solenoid is configured to repel or attract the diaphragm depends on the polarity of the magnetic core in order to reduce number of moving parts to simplify fabrication while providing pumping  ([0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump of Bharti to 
Regarding Claim 3, Bharti, as modified by Singh, teaches the device according to Claim 2.
Bharti does not explicitly discloses the electromagnetic actuator is configured such that upon switching between the first operational state and the second operational state the actuator is configured to move the diaphragm towards or away from the actuator.
Singh teaches the electromagnetic actuator is configured such that upon switching between the first operational state and the second operational state the actuator ([0098] upon the polarity of the solenoid is reversed, the solenoid attract or repel the diaphragm comprising magnetic member) is configured to move the diaphragm towards or away from the actuator ([0098] attracting or repelling diaphragm upon polarity of the magnetic core is reversed).
Singh provides the solenoid that attracts or repel the diaphragm depends on its polarity in order to reduce number of moving parts to simplify fabrication while providing pumping  ([0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump of Bharti to incorporate the teachings of Singh and provides the electromagnetic actuator is configured to move the diaphragm upon switching between the first operational state and the second operational state in order to reduce the number of moving parts in the pump and simply the manufacture process while maintain the size of the pump relatively small.
Regarding Claim 4, Bharti, as modified by Singh, teaches the device according to Claim 1.
Bharti does not explicitly discloses wherein in switching from the first operational state to the second operational state the electromagnetic actuator is configured to move the diaphragm in a first 
Singh teaches wherein in switching from the first operational state to the second operational state the electromagnetic actuator is configured to move the diaphragm in a first direction from the first position towards the second position ([0098] direction from the repelling position to the attracting position), and in switching from the second operational state to the first operational state the actuator is configured to move the diaphragm in a second direction from the second position to the first position ([0098] direction from attracting position to repelling position).
Singh provides the solenoid that attracts or repel the diaphragm depends on its polarity in order to reduce number of moving parts to simplify fabrication while providing pumping ([0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump of Bharti to incorporate the teachings of Singh and provides the electromagnetic actuator is configured to move the diaphragm upon switching between the first operational state and the second operational state in order to reduce the number of moving parts in the pump and simply the manufacture process while maintain the size of the pump relatively small.
Regarding Claim 5, Bharti, as modified by Singh, teaches the device according to Claim 1.
Bharti does not explicitly discloses wherein the first direction is away from the actuator, and the second direction is towards the actuator.
Singh teaches the first direction is away from the actuator ([0098] diaphragm repelling from the solenoid), and the second direction is towards the actuator ([0098] Diaphragm attracting to the solenoid).
Singh provides the solenoid that repels or attracts the diaphragm in order to reduce number of moving parts to simplify fabrication while providing pumping ([0005]). Therefore, it would have been 
Regarding Claim 6, Bharti, as modified by Singh, teaches the device according to Claim 1.
Bharti does not explicitly disclose wherein the electromagnetic actuator is operable to: induce a first magnetic field in the first operational state; and induce a second magnetic field in the second operational state.
Singh teaches wherein the electromagnetic actuator is operable to: induce a first magnetic field in the first operational state ([0098] “One end of the magnetic core 354 becomes positively charged”); and induce a second magnetic field ([0098]“charge at the ends of magnetic core 354 also reverse”) in the second operational state.
Singh provides the solenoid that is operable to produce either positively charged or negatively charged magnetic fields in order to reduce number of moving parts to simplify fabrication while providing pumping ([0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump of Bharti to incorporate the teachings of Singh and provides the electromagnetic actuator is configured to provide the first magnetic field and the second magnetic field in order to reduce the number of moving parts in the pump and simply the manufacture process while maintain the size of the pump relatively small.
Regarding Claim 7, Bharti, as modified by Singh, teaches the device according to Claim 6.
Bharti does not explicitly discloses the first magnetic field and second magnetic field are opposing magnetic fields.

Singh provides the solenoid that is operable to produce opposing magnetic field order to reduce number of moving parts to simplify fabrication while providing pumping ([0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump of Bharti to incorporate the teachings of Singh and provides the electromagnetic actuator is configured to provide the opposing magnetic field in order to reduce the number of moving parts in the pump and simply the manufacture process while maintain the size of the pump relatively small.
Regarding Claim 8, Bharti, as modified by Singh, teaches the device according to Claim 6.
Bharti discloses the electromagnetic actuator is configured to move the diaphragm ([0209] “actuator which causes the diaphragm to displace up, down, or both up and down”).
Bharti does not explicitly disclose wherein the actuator is configured to move the diaphragm in a first direction to the first position under the influence of the first magnetic field, and to move the diaphragm in a second direction towards the second position under the influence of the second magnetic field.
Singh teaches wherein the actuator is configured to move the diaphragm in a first direction to the first position under the influence of the first magnetic field ([0098] moving the diaphragm from the attracting position to repelling position under the influence of magnetic field converting from positive to negative), and to move the diaphragm in a second direction towards the second position under the influence of the second magnetic field ([0098] moving the diaphragm from the repelling position to attracting position under the influence of magnetic field converting from negative to positive).

Regarding Claim 14, Bharti, as modified by Singh, teaches the device according to Claim 1.
Bharti does not disclose wherein the diaphragm is formed of a non-magnetic material comprising a magnetic component attached, coupled or otherwise fixed thereto.
Singh teaches wherein the diaphragm is formed of a non-magnetic material ([0095] diaphragm is made out of a thin sheet of flexible material such as plastic, glass, silicon, elastomer, or any other suitable, flexible material) comprising a magnetic component (figure 3c, magnetic member 352) attached, coupled or otherwise fixed thereto.
Singh provides the non-magnetic diaphragm coupled to the magnetic member to magnetically actuate the diaphragm by the solenoid in order to reduce number of moving parts to simplify fabrication ([0005]) while maintaining adequate flexibility or stiffness required for deflection ([0095]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump of Bharti to incorporate the teachings of Singh and provides the non-metallic diaphragm with a magnetic component attached in order to reduce the number of moving parts in the pump and simply the manufacture process while maintain the size of the pump relatively small and adequate flexibility or stiffness of diaphragm.
Regarding Claim 15, Bharti, as modified by Singh, teaches the device according to Claim 1.

Regarding Claim 16, Bharti, as modified by Singh, teaches the device according to Claim 1.
Bharti does not explicitly discloses the electromagnetic actuator is configured to periodically switch between the first and second operational states to cause a pumping action of the diaphragm, periodically moving between the first and second positions.
Singh teaches the electromagnetic actuator is configured to periodically switch between the first and second operational states to cause a pumping action of the diaphragm, periodically moving between the first and second positions ([0097] Applying a periodic excitation voltage, such as AC, to solenoid causes change the direction of force of the magnetic field, which causes diaphragm 338 to oscillate, oscillate between attracting and repelling position, producing a pumping action).
Singh provides the solenoid switch between the first and second operation states which causes the diaphragm to oscillate producing a pumping action in order to reduce number of moving parts to simplify fabrication while delivering the appropriate amount of a substance ([0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump of Bharti to incorporate the teachings of Singh and provides the electromagnetic actuator is configured to periodically switch between the first and second operation states to cause the pumping action of the diaphragm in order to reduce the number of moving parts in the pump and simply the manufacture process while maintain the size of the pump relatively small.
Regarding Claim 17, Bharti, as modified by Singh, teaches the device according to Claim 1.

Singh teaches wherein the diaphragm is configured to deflect between first and second positions under the operation of the actuator ([0094] “diaphragm 338 that causes alternating volumetric changes in a pump chamber 340 when deflected”).
Singh provides the diaphragm is configured to deflect in order to make alternating volumetric change in a pump chamber which provides a pumping action ([0094]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump of Bharti to incorporate the teachings of Singh and provides the deflecting diaphragm in order to make an alternating volumetric change in a pump chamber while reducing the number of moving parts in the pump and simply the manufacture process while maintain the size of the pump relatively small.
Regarding Claim 19, Bharti, as modified by Singh, teaches the device according to Claim 1.
Bharti further discloses wherein the apparatus comprises a negative pressure wound therapy apparatus (abstract, a composite wound dressing apparatus comprises a micropump that applies a subatmospheric pressure to the wound).
Regarding Claim 20, Bharti discloses a pump assembly (figure 15, micropump 320) for a pressure gradient wound therapy apparatus, the pump assembly comprising: 
a diaphragm (figure 15, diaphragm 128) comprising a magnetic material ([0205], portion of the diaphragm can function as an “internal actuator” and the internal actuator is a multilayer electroresponsive polymer membrane, and [0114] the electroresponsive element can be magnetorestrictive material).
an electromagnetic actuator ([0205] “The actuator can be a solenoid, PZT, voice coil).

Bharti does not explicitly discloses the electromagnetic actuator switchable between two or more operational states, at least one of which comprises a state in which the actuator induces a magnetic field for moving the diaphragm; and
wherein the actuator, in use, is fixed in position within the apparatus and is spatially separated from the diaphragm; and the actuator is configured to move the diaphragm with respect to the actuator between a first position corresponding to a first operational state of the actuator and a second position corresponding to the second operational state of the actuator.
Singh teaches a pump (figure 3c-d, pump 320) relatively pertinent to problem posed by Applicant of providing reduced size of pump into a pumping system comprises a diaphragm (figure 3c, diaphragm 338) comprising a magnetic material (figure 3c, magnetic member 352), and an electromagnetic actuator (figure 3c, solenoid 356 comprising magnetic core 354) switchable between two or more operational states ([0098] the magnetic core end is switchable between positively charged state and negatively charged state by alternate current) at least one of which comprises a state in which the actuator induces a magnetic field for moving the diaphragm ([0097] the charged magnetic core either repel or attract magnetic member 352); and
wherein the actuator, in use, is fixed in position within the apparatus and is spatially separated from the diaphragm (referring figure 3c, the solenoid 356 is spatially separated from the diaphragm 338 and also the pump including solenoid is positioned within microfluidic system 104 as shown in figure 2); and the actuator is configured to move the diaphragm with respect to the actuator between a first position ([0098] repelling position of magnetic member 352 and diaphragm 338) corresponding to a first 
Singh provides the pump comprising the solenoid comprising the magnetic core and the diaphragm comprising electromagnetic member that is magnetically actuated by the solenoid in order to reduce number of moving parts to simplify fabrication while delivering the appropriate amount of a substance ([0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump of Bharti to incorporate the teachings of Singh and provides the electromagnetic actuator is configured to actuate the diaphragm in order to reduce the number of moving parts in the pump and simply the manufacture process while maintain the size of the pump relatively small.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bharti in view of Singh and in further view of Kirkpatrick (US 20120083759 A1)
Regarding Claim 9, Bharti, as modified by Singh, teaches the device according to Claim 1.
Bharti does not explicitly discloses the electromagnetic actuator is operable to induce a magnetic field in the first operational state, only.
Kirkpatrick teaches a fluid pump relatively pertinent to the problem posed by the applicant of actuating the diaphragm by inducing magnetic actuator teaches the electromagnetic actuator (figure 2, actuator) is operable to induce a magnetic field in the first operational state, only ([0032] figure 3a illustrates the actuator is in the operational state exerting the maximum magnetic field, and [0033] figure 3b illustrates an operational state exerting zero magnetic field representing the actuator is turned off, therefore the actuator works on/off manner).

Regarding Claim 10, Bharti, as modified by Singh and Kirkpatrick, teaches the device according to Claim 9.
Bharti does not explicitly discloses wherein the electromagnetic actuator is configured to move the diaphragm in a first direction towards the first position under the influence of the magnetic field; and wherein the actuator is configured such that the diaphragm moves in a second direction towards the second position in the absence of the magnetic field.
Kirkpatrick teaches the electromagnetic actuator is configured to move the diaphragm in a first direction towards the first position under the influence of the magnetic field ([0032] “The membrane 206 is in the first position 304, for example, when the actuator 210 has exerted a maximum magnetic field flux density, attracting the magneto-sensitive element 208 towards the actuator 210, in the direction of the arrow 226”); and wherein the actuator is configured such that the diaphragm moves in a second direction towards the second position in the absence of the magnetic field ([0033] “configuration 310 depicts the position of the membrane 206 when the actuator 210 is not applying any magnetic force to the magneto-sensitive element 208.”)
Kirkpatrick provides the actuator is configured to move the diaphragm toward the actuator when its on and move the diaphragm away from the actuator when its off in order to provide reciprocating movement by magnetic field while reduce the number of mechanized parts and to prevent 
Regarding Claim 11, Bharti, as modified by Singh and Kirkpatrick, teaches the device according to Claim 10.
Bharti does not explicitly discloses wherein movement of the diaphragm in the second direction is provided by a biasing force provided by or applied to the diaphragm.
Kirkpatrick teaches the movement of the diaphragm in the second direction is provided by a biasing force provided by or applied to the diaphragm ([0035] “the magneto-sensitive element 208 and the membrane 206 begin to pull back in the direction opposite to the arrow 226. The pullback is caused, for example, by resiliency of the material of the membrane 206.”)
Kirkpatrick provides the resilient membrane providing pullback movement in order to provide reciprocating movement by magnetic field and the biasing force from the membrane while reducing the number of mechanized parts and to prevent undesirable contamination ([0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump of Bharti, as modified by Singh, to incorporate the teachings of Kirkpatrick and provides the diaphragm providing biasing force for moving the diaphragm to second direction in order to minimize number of moving part and therefore prevent undesirable contamination.
Regarding Claim 12, Bharti, as modified by Singh, teaches the device according to Claim 1.
Bharti does not explicitly discloses wherein the apparatus is configured such that a biasing force is provided which acts to bias the diaphragm to a resting position, wherein the resting position 
Kirkpatrick teaches wherein the apparatus is configured such that a biasing force is provided which acts to bias the diaphragm to a resting position (the position illustrated in figure 3b and 3c pullback from position illustrated in figure 3a [0035] “The pullback is caused, for example, by resiliency of the material of the membrane 206”), wherein the resting position corresponds to the first position (The diaphragm in resting position is repelling from the actuator 210 as shown in figure 2 and 3a-b), the second position or an intermediary position between the first and second positions.
Kirkpatrick provides the resilient membrane providing pullback movement in order to provide reciprocating movement by magnetic field and biasing force from the membrane while reduce the number of mechanized parts and to prevent undesirable contamination ([0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump of Bharti, as modified by Singh, to incorporate the teachings of Kirkpatrick and provides the diaphragm providing biasing force for moving the diaphragm to resting position in order to minimize number of moving part and therefore prevent undesirable contamination.
Regarding Claim 13, Bharti, as modified by Singh, teaches the device according to Claim 11.
Bharti does not explicitly discloses wherein the diaphragm comprises a resilient material configured to provide the biasing force upon extension or compression of the diaphragm.
Kirkpatrick teaches the diaphragm comprises a resilient material ([0035] “resiliency of the material of the membrane 206”) configured to provide the biasing force upon extension or compression of the diaphragm ([0035] “The pullback is caused, for example, by resiliency of the material of the membrane 206”).
Kirkpatrick provides the diaphragm comprises a resilient material provides a pullback movement in order to provide reciprocating movement by magnetic field and biasing force from the membrane .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bharti in view of Singh and in further view of Dugan (US 5542821 A).
Regarding Claim 18, Bharti, as modified by Singh, teaches the device according to Claim 17.
Bharti does not explicitly discloses wherein the diaphragm includes peripheral edges which are fixed to the fluid chamber, and deflects between a concave shape and a convex shape.
Dugan teaches the diaphragm pump pertinent to the problem posed by the applicant of providing reduced size of pump into a pumping system comprises a diaphragm (figure 1-3, diaphragm member 38) fixed at its peripheral edge (referring figure 1, side edges of diaphragm 38 where fixed to plate 22) to the fluid chamber (referring figure 2, the diaphragm is fixed to the fluid chamber 46), and deflect between a concave shape (figure 3, the diaphragm 38 deflect to concave shape) and a convex shape (figure 3, the membrane deflect convex shape).
Dugan provides the diaphragm member deflect between a concave and convex shape in order to create reduced and increased pressure within the pressure chamber which permits the fluid flow into the chamber through inlet and flow out through the outlet (col 8, lines 34-53). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump of Bharti, as modified by Singh, to incorporate the teachings of Dugan and provides the diaphragm that deflect between a concave shape and convex shape in order create .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Askem et al (US 20130331823 A1) teaches a negative wound therapy apparatus comprising a pump actuated by magnetic actuator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/KAI H WENG/                      Examiner, Art Unit 3781